Citation Nr: 0804720	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  06-18 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from August 1959 through 
August 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDINGS OF FACT

1.  Competent medical evidence does not show a left sided 
hearing disability as defined by VA regulation.

2.  Competent medical evidence reveals that it is less likely 
than not that the veteran's right sided hearing disability 
resulted from noise exposure or a perforated tympanic 
membrane in service.

3.  Competent medical evidence reveals that it is less likely 
than not that the veteran's tinnitus resulted from noise 
exposure or a perforated tympanic membrane in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  
38 U.S.C.A. § 1131 (West 2002 & Supp. 2005);  38 C.F.R. § 
3.303(a) (2007).

2.  The criteria for service connection for bilateral 
tinnitus are not met.  
38 U.S.C.A. § 1131 (West 2002 & Supp. 2005);  38 C.F.R. § 
3.303(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking to establish service connection for 
both bilateral hearing loss and bilateral tinnitus.  For 
service connection, the record must contain (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  See Pond v. West, 12 Vet. 
App. 341, 346 (1999).  In other words, entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1131;  38 C.F.R. § 
3.303(a).  The disability, while needing to have manifested 
in service, is not required to have been diagnosed during 
service.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Hearing Loss
In this case, the requirement of having a current hearing 
loss disability is met for the right ear, but not the left 
ear.  Under 38 C.F.R. § 3.385, medical evidence of hearing 
loss requires a showing that the auditory threshold in any of 
the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or that the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  

The veteran was afforded a VA audio examination in September 
2007.  At that time, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
60
60
65
LEFT
30
30
25
25
35

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 100 in the left ear.

These readings differ only slightly from the pure tone 
thresholds documented at the time of the June 2005 VA 
examination:





HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
60
65
65
LEFT
30
30
25
35
25

Speech audiometry at that time revealed speech recognition 
ability of 72 percent in the right ear and of 96 in the left 
ear.

These findings show that, under VA regulation, the veteran 
has a right ear hearing disability.  While there may be 
hearing loss in the left ear, there is no current disability 
on the left side as defined by VA under 38 C.F.R. § 3.385.  
As such, service connection cannot be granted for left ear 
hearing loss because there is no current disability.  With 
regard to the right ear, however, service connection is 
warranted if the evidence shows a causal connection between 
the veteran's current right sided hearing loss and his active 
service.  

The veteran's service medical records were reviewed in full.  
His right ear demonstrated normal hearing at both entrance 
and separation from service.  
See September 1959 Hearing Conservation Data and July 1963 
separation examination.  The August 1959 enlistment 
examination report shows "cerumen impacted bilateral."  In 
May 1960, a treatment record shows that the veteran 
complained of ear pain and that his ears were cleaned out.  
Several days later, the veteran reported decreased hearing on 
the right side and drainage in the right ear.  The report of 
that day states that the veteran is to return to the clinic 
in four days, but no additional report is documented in the 
service medical records.  The July 1963 separation 
examination does note that 1960 ear infection, but shows it 
as being resolved with no further complication.  There was no 
reported abnormality with regard to the veteran's hearing or 
ear in general at the time of separation from service.  

The veteran contends that during his May 1960 treatment, his 
tympanic membrane was punctured, which led to his current 
disability.  See March 2007 hearing transcript and both VA 
examination reports.  The veteran's statements, however, are 
not competent evidence of such an occurrence in service or of 
a connection between the May 1960 ear cleaning and his 
current right sided hearing loss.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Competent medical evidence of a nexus between 
the current disability and an in-service incident is required 
for service connection.

The Board notes that in determining whether service 
connection is warranted for this disability, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
will be given to the veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

In this instance, the preponderance of the evidence is 
against the veteran's claim.  The first sign of right sided 
hearing loss appears in June 1994 records from a private 
physician.  Marked right unilateral low frequency 
sensorineural hearing loss was diagnosed at that time.  See 
June 1994 report of the Otologic Medical Clinic.  While the 
report notes the veteran's claim that "the right has been 
his worst hearing ear at least as far back as military 
experience in early adulthood," there is no medical evidence 
of right sided hearing loss until this June 1994 report, more 
than thirty years after the veteran's discharge from service.  
The record is simply devoid of evidence of hearing loss 
between 1963 and 1994.

At the June 2005 VA examination, the examiner was not in 
possession of the claims folder for review and gave no 
opinion as to the etiology of the veteran's hearing loss.  It 
was, however, discussed in detail by the September 2007 VA 
examiner.  According to the VA examiner, the veteran again 
reported at the examination that his tympanic membrane was 
perforated during service.  Following testing and physical 
examination, the audiologist stated that acoustic immittance 
testing revealed normal middle ear function in both ears.  
The diagnosis, based upon the audiologic testing discussed 
above, was moderately severe right sensorineural hearing 
loss.  The examiner discussed the service medical records and 
the post-service private treatment records, along with the 
veteran's suggestions as to his medical history.  The opinion 
was that the hearing loss "is less likely as not (less than 
50/50 probability) caused by or a result of a perforated 
tympanic membrane in the service and/or exposure to loud 
noise in the service."  The rationale for this opinion was 
also explained in full.  Essentially, the examiner stated 
that it is unlikely that the hearing loss was caused by 
service, because there was normal hearing at the time of 
separation from service "ruling out hearing loss related to 
either a perforated eardrum or previous noise exposure."  
Also, private records show the onset of hearing loss in the 
1990's.  And, the examination revealing normal middle ear 
function "also rules out hearing loss related to t.m. 
perforation."  The examiner also clearly stated that it is 
unlikely that hearing loss related to noise exposure would 
either present itself unilaterally, unless only one ear was 
exposed to noise, or present itself with symptoms of vertigo, 
which were also discussed in the June 1994 private record.  

Because the only competent medical opinion in the record with 
regard to the etiology of the veteran's right sided hearing 
loss clearly establishes, with a detailed rationale based 
upon a review of the record, that it is less likely than not 
that the current disability is related to either noise 
exposure during service or a perforated tympanic membrane 
during service, the veteran's claim for service connection 
must be denied under 38 C.F.R. § 3.303.  As the preponderance 
of the evidence is against this claim, the benefit of the 
doubt doctrine is not for application. See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).

Tinnitus
The veteran meets the first element of service connection for 
tinnitus.  He complained of "humming tinnitus" to his 
private physician in June 1994.  Private records again show 
complaints of ringing in the ears, worse on the right, in 
August 2000.  He was also treated for vertigo at that time.  

Tinnitus was also diagnosed in the June 2005 VA examination 
report.  At that time, the veteran reported the ruptured 
tympanic membrane, but the examiner did not have the benefit 
of the claims file for review.  While she opined that the 
date and circumstance of the onset of tinnitus was "ever 
since perforated TM AD in service," she was not in 
possession of the claims folder to assess whether or not 
there was a perforated tympanic membrane in service.

Again, while the Board appreciates the veteran's sincere 
belief that his tympanic membrane was perforated in service, 
he is not a competent medical professional and is, therefore, 
not able to diagnose his in-service medical condition.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
A review of the service medical records does not reveal a 
"perforated TM" in service.

The September 2007 VA examiner did review the claims folder.  
She took into account the veteran's belief that his tympanic 
membrane was perforated during the May 1960 treatment for ear 
infection and rendered an opinion considering that 
suggestion.  The examiner clearly stated that the veteran's 
tinnitus is less likely as not related to active service, 
because it first onset in the 1990's, at least 30 years after 
the veteran's separation from the military.  

Because the only competent medical opinion in the record with 
regard to the etiology of the veteran's tinnitus clearly 
establishes, based upon a review of the record, that it is 
less likely than not that the current disability is related 
to either noise exposure during service or a perforated 
tympanic membrane during service, the veteran's claim for 
service connection must be denied under 38 C.F.R. § 3.303.  
As the preponderance of the evidence is against this claim, 
the benefit of the doubt doctrine is not for application. See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his claims for entitlement to service 
connection for hearing loss and tinnitus.  Sufficient 
evidence is available to reach a decision and the veteran is 
not prejudiced by appellate review at this time.

VA sent the veteran letters in October 2004 and again in 
August 2007 informing him of the evidence necessary to 
establish entitlement to service connection.  He was notified 
of what was necessary to establish his claim, what evidence 
he was expected to provide, and what VA would obtain on his 
behalf.  The October 2004 letter also asked the veteran to 
send VA any medical evidence he had.  Thus, these letters 
satisfied the requirements of 38 C.F.R. § 3.159(b)(1) (2007).  
Also, in the August 2007 letter, the veteran was informed of 
the type of evidence necessary to establish an effective date 
and a disability rating, as is required under 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Any defect 
with respect to the timing of the notice requirement was 
harmless error.  The veteran was furnished content-complying 
notice and proper subsequent VA process, thus curing any 
error in the timing.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

VA also has a duty to assist the veteran in substantiating 
his claims under  
38 C.F.R. § 3.159(c), (d) (2007).  Here, the veteran's 
statements, his service medical records, and private 
treatment records have been associated with the claims 
folder.  The veteran was afforded a Board hearing and the 
transcript is of record.  He was also afforded two VA 
examinations and those reports are also associated with the 
claims folder.  The veteran has been afforded several 
opportunities, but has not notified VA of any additional 
available relevant records with regard to his claims.  

VA has done everything reasonably possible to assist the 
veteran.  A remand for further development of these claims 
would serve no useful purpose.  VA has satisfied its duties 
to notify and assist the veteran and further development is 
not warranted.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for bilateral tinnitus is 
denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


